 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8
      EDDIE TATE,
                                                               NO. C18-0141RSL
 9
                           Plaintiff,

10
                    v.                                         ORDER CONTINUING TRIAL AND
                                                               RELATED DATES
11
      TRE SMITH, et al.,

12
                           Defendants.

13

14
            This matter comes before the Court on “Defendants’ Motion to Stay Trial and Related
15

16   Deadlines Pending Disposition of Summary Judgment.” Dkt. # 55. Defendants filed their motion

17   for summary judgment on the date specified in the amended case management order, but the
18   Court has not yet made its decision. Also pending are two related motions to exclude expert
19
     testimony. Dkt. # 28 and # 32. The deadline for filing motions in limine is next Thursday,
20
     December 12, 2019, and the trial date is February 3, 2020. Dkt. # 19. Having reviewed the
21
     memoranda filed by the parties, including plaintiff’s untimely response, the Court finds as
22

23   follows:

24          Until the Court resolves the pending evidentiary motions, further efforts to limit the
25   witnesses and exhibits to be presented at trial would be duplicative and a waste of time and legal
26
     fees. Until the Court resolves the pending summary judgment motion, the parameters of the
27
     ORDER CONTINUING TRIAL
28   AND RELATED DATES - 1
 1   claims and issues that must be addressed in the parties’ trial briefs are unknown, as is the scope
 2   of the witnesses and exhibits to be disclosed in the pretrial order. Considerations of judicial
 3
     economy and efficiency will be furthered by a continuance of the remaining case management
 4
     deadlines.
 5

 6          The Court declines to stay the case, however, and will instead issue an amended case

 7   management order that provides sufficient time for the parties to consider the implications of the
 8   Court’s rulings before proceeding with their trial preparations. For all of the foregoing reasons,
 9
     defendants’ motion (Dkt. # 55) is GRANTED in part.
10

11
            Dated this 6th day of December, 2019.
12

13                                              A
                                                Robert S. Lasnik
14                                              United States District Judge

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER CONTINUING TRIAL
28   AND RELATED DATES - 2
